                 Case 21-10025              Doc 1   Filed 01/11/21 Entered 01/11/21 20:41:56                      Desc Main
                                                       Document    Page 1 of 6




     Case Ilumber (If i<flI;>Wll)                                                                                   a Check if ibis Is an
                                                                                                                        amended filing



Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                           04120
If more space Is needed,            _ch
                               a ooparate 'Sheet to ttI!s form. On tf1e top of any at:kfili~ pages. W(ite th1t ~'s name and the ease
number {If known}. Fl)f more infol"~n, a uparamdocument, I~01Is for Ban~ Forms for NM-iltdividfJals, is available,




                                                    )
 L      AU other names debtor used
        in the last 8 years
        Include any <lSSl.ImOO
        trade names, and doing IwsiI'leSS
        8Snanw&




 .;. Debtors federal employer                 47        ,2   8   13 ( 2 )
     Identification Number (E!N)


                                                                                            Mailing a~, If di~nt from principal place
                                                                                            of business
                                                                 St.




                                                                                           location 01 princ~t ~.lfdl~ fTom
                                                                                           ~paf place of l:IUsiriess




5,     Debtor's websl~ (URi.)
           Case 21-10025                 Doc 1      Filed 01/11/21 Entered 01/11/21 20:41:56                                        Desc Main
                                                       Document    Page 2 of 6

              Ocea.n


6.   Type of debtor
                                           !l Corporation (including limited Llabi!i.ty Company (LLC) and Limited Liability PartrtefShip (UP))
                                           CJ Partneoop (excluding       I.IP)
                                                      S~~      ________________________________________

                                           Pc Check one:
                                           a Health Cafe Business (as OOflned in 11 U.S.C. § Hl1{27A})
                                              Single Asset Rea! E$tate (as defined in 11 U.S.C. § 101(516n
                                              Rallroad      de!ined in 11 lH,.C. § 101(44))
                                           u Stockbroker (asdefiflEld in 11 U.S.C. §
                                           U Commoofty Stoltei' (as defined 11'111 U.S.C. §
                                              Clearing Bank (as defined ifi 11             781(3»
                                           Xl None of the IiiOOve

                                           8. Check alI that appIy:.

                                           u Tax-exempt enmy (as desCribed 111 2$ U,S,C.S 5(1)
                                           a lnvestmo!;nl oompany. iflcluding hedge fund Of pooled In\!eIitmeIJt vehicle (as ~ned 1rI15 U.!!:tC.
                                              § 8Os-S)
                                           U Invelilment advisor         OOfined in 15 U.S.C. § 8Qb.2{a)(11»)


                                           C NAICS




8. Under which chapter of the              Chec;kooe:
     Bankruptcy Code is the
                                              Chaptef7
     debtor filing?
                                           a ChapterS
                                                         11. Check all that ~:
     A debtor who is a ~small business
     debtor· must check tM first sub­                           The debtor is a small 001.liness debtOr as defined II'! 11 U.S.C. § 101(510)..al1d its
     box A debtor as defined if!                                aggregate noooontingent liquidated debts (sxcluding debt1.I owed to insiders Of
     § 1182(1) who elecfs to                                    affiliates} are less than $2,125,625. If trns sub-t::ox isseJec:le<f, attacl1 the roost
     undersubooaptef                                            recent baan<:e sneet, stamment of operations, cash-flow statement, a!'ld fEderal
     (whether Of flot the debtor a                              Inoome tax return or if any of tl'IeIie doct.lments do not exist, follow too procedure in
     'small b~                must                              11 U,S,.C,§ 1116(1)(8),
     check the second                                       a The debtor isa debtor as defined In 11 lj,aC, § Ha2{1}, its aggregate
                                                               nOfl:CO!ltIngentllquidated debts (e)CdUdlng dlIIbts owed to lMiI::Iern or affiliates) are
                                                               astMn $7,500,000, $ld It ~ to proceed under ~rV of
                                                               ~ 11. Iftlilf>. sul>box is ~,~ the most /$Cent balance !!heel,
                                                               statement of operations, cash-fiow ~nt, an<! federal income tax teWm, or If
                                                               any ofthe1.le dowmenl$ 00 not exist, follow the ~M in 11 U,S.C,
                                                               § 1116{1 }(B).
                                                            a A plan                 with tl'll$ petition,

                                                           a                                                           fmm or.e Ot mOte classes of


                                                           a The debtor Is required to file ~1iOO1C ~ (for example, 10K and 100) with the
                                                               ~ .aoo Excna~ Commission accol'dlng to § i:3 j)f 15(0} of the Securities
                                                               Exchange M of 19:)4, File the Atta~ to VtNuntary PeliOOn for M:m-illf1ividuals Fiiing
                                                               for ~ under Chapter 11 (Offieial Form 2Q1:A) wiIh thi$ fOrm,

                                                           a   The debtor Is a sheI! company as de!ined in the Securities Excl1;:;mge M of 1934 Rule
                                                               121).2,
             Case 21-10025               Doc 1       Filed 01/11/21 Entered 01/11/21 20:41:56                                         Desc Main
                                                        Document    Page 3 of 6



~t Were prior bankruptcy cases            tl No
       Hied by Of against the debtor
       within the last 8 years?                                                                   !¥1M 1
       If more thM 2 cases~ attact: a                 OisIfld _ _ _ _ _ _ _ _              ~      _____               c- NmDer _ _ _ _ _ _ __
       separate list
                                                                                                  MMf

 10.   Arff!# any bankruptcy ~
       pending Of being filed by a                              ~   _ _ _ _ _ _ _ _ _ _ _ _ _ _ R!':llatioosrnp _ _ _ _ __
       buslness partner or an
                                                                ________________________
       affllia~ of the debtor?
                                                      Dffi~ld                                                         ~




       list ail cases. If more than 1,
       attach <I separate liSt.


 11.   Why is the case filed in this       Chaci< ail that apply:
       district?                                                                               of business, Of prin<:iPi'l assetl;, in !his dlstlid fur 100
                                           agOSbtOf has had its domicile,
                                               ilTltl1ediately oreoociina                petilloo or fer a longer part of such 100 days than in any
                                               diStrk;t




12.    Doe$the debtor own or have              No
       ~siofl          of any real         Q   Yes. ~r below for each property that needs immediate attention,.At1aeh additional sheets if needed.
       property or pemonai pmpert)'
       that needs immediate                         Why dOO$ the PfOpm'/:y oeed ~ attention? (Cheal( all that apply.l
       attention?
                                                          It post';S or is a~ to poses threat ofmmimml, and identl!lable hazaro to public health or safety,
                                                          ~misllieh~am?_,       ____     ~   ____________________________                                         ~,




                                                    Q     It needs robe physically secured or protected from the W'(tatl'ler

                                                    Q     It in<;looes perishable goods or assels that oould           detefiOmle or lose value 'WifuOOt
                                                          attention (fur example, M$Wck. seasonal                      dairy, produCE!, or securl!:les·relate(!
                                                          assets or other op!!ons).
                                                          Otl1er,_ _,




                                                   Is the property insut«1?
                                                          No
                                                          Y~.IflSU(ancea~      ____           ~   _ _ _ _ _ _ _ ,_ _ _                 ~   _ _ _ _ _ __




Offldal Form 201
             Case 21-10025              Doc 1           Filed 01/11/21 Entered 01/11/21 20:41:56                                       Desc Main
                                                           Document    Page 4 of 6




 13,   Debtor's estimation of             Chec/(ooo:
       available funds                   U    Furn.:l& Will be available for <listnbutiQ!l to unsecl.lfOO I:redltors,



                                              149                             Q'I,000-5.ooo                                 25.001-50,000
 14,   Estimated number of                    50-00                           05,001-10.000                               050,001-100.000
       creditoi'S                                                                10XI01·25,OOO                              Morefuan 100,000
                                              100·199
                                              200-900

                                          o SQ..$OO,ooO                                              million              o $500,000,001-$1 !)lllkm
 iii   Estimated assets                   o $00,001.$100,000                  a $10,000,001-$50 milliOn                   o $1,000,000,001-$10 bilHoo
                                          o $100,OOH500,000                   o $5O,(XlO;001-$100 miliitln                a $10.000,000,001450 billion
                                          o $500,001-$1 mijjiOO                   $1 OO,OOO.001~S500 mlilkln              a More than $50 billion
                                          a $0-$51),000                     III $'1,000,001-$10 ml!lion                   a $500,000,001-$1 billion
                                              $50,00'14100.000                o $10.000,001-$SO million                   0$1.000.000,001-$10 billion
                                              $1 (j(),OO1-$500 ,000             $50,000,001-$100 million                  o $10,000,000,001-$50 billion
                                              $500,001-$1 mllliCn             o $100,000,001-$500 million                 o More than $50 billion


 WARNIMG -      Sankruptcy fraud Is S SfMIOOS crime. Making a false stalSmefit in COnnectiOn wiUl a bankruptcy cue am result in tines up to
                $500,000 Of impriSonment for tip tQ 20 yesl'$,Of both. 18 U.S.C. §§ 152, 1~1, 1£i19, and 3571,


 17.   Declaration and signature of           The debtor feqll~ r(;!!ief in aeoofdanClii witl'l the d'lapter
       authorimd r~entati\fe of               pOOOOI1,
       oobtor



                                               have examined the iIlfommfloo in this pe!:iti<tl'l Md bave til fel1lSOl'lable belief that the il'lfotmaOOll is true and
                                              correct




OffICial Form 201
Case 21-10025   Doc 1   Filed 01/11/21 Entered 01/11/21 20:41:56   Desc Main
                           Document    Page 5 of 6
              Case 21-10025   Doc 1   Filed 01/11/21 Entered 01/11/21 20:41:56     Desc Main
                                         Document    Page 6 of 6




                                                                       MM   iDa /YY'fY




Official Form 2(11
